Citation Nr: 1611213	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  10-26 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a temporomandibular joint (TMJ) disorder.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In January 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is needed before the Board can adjudicate the Veteran's claim.

The Veteran maintains that he developed a TMJ disorder as a result of an in-service incident in which he was struck in the head by a refrigerator door.  At his Board hearing, the Veteran stated he continues to experience symptoms of pain on the top of his head, "little bumps" on the top of his head, and neck spasms.  An August 2008 VA primary care note stated the Veteran presented with jaw pain due to TMJ.  The Veteran reported experiencing headaches since his time in the military.  He was assessed with TMJ.  The Veteran's available VA treatment records note he was taking medication for TMJ pain.

The Veteran's service treatment records include an incident/accident report dated December 12, 1974 which notes the Veteran was opening the refrigerator door when the top hinge came loose and fell, hitting him on the head.  A small, linear swelling was present.  The Veteran was reported saying he "saw stars."  A January 10, 1975 treatment record notes the Veteran's complaints of moderate to severe headaches over the past four to six weeks.  An undated treatment record notes the Veteran's complaints of frequent left-sided neck spasms, especially with tension.

Thus, the evidence of record, which includes evidence of a current diagnosis of TMJ, service treatment records noting an in-service incident in which he was struck in the head with a refrigerator door and experienced symptoms of headaches for weeks afterwards, and the Veteran's assertions that his TMJ disorder is due to active duty service, is sufficient to trigger VA's duty to provide an examination with an opinion for this claim.  See 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Since the claim is being remanded, any outstanding VA treatment records should be obtained and associated with the Veteran's claims file.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran dated since April 2010.  If no medical records are available, this fact should be noted in the Veteran's claims file. 

2.  Then schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any diagnosed TMJ disorder or other jaw disability.  The examiner should review the claims file and conduct all appropriate tests and studies. Following a review of the record, and any necessary testing, the examiner should address the following questions:

(a)  Please identify all diagnoses related to the Veteran's claimed TMJ disorder.

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed TMJ or other jaw disorder was incurred in or aggravated by the Veteran's active service, to include the December 1974 in-service incident in which he was struck on the head by a refrigerator door?

The examiner should provide a complete rationale for any opinion provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.  














The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




